Citation Nr: 1338405	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-29 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1965 to March 1967.  The matter of entitlement to a rating in excess of 30 percent for service-connected PTSD is on appeal from a September 2007 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD rated 30 percent, effective December 14, 2005.  A July 2009 statement of the case (SOC) increased the rating to 50 percent, also effective December 14, 2005.  The matter of entitlement to a TDIU rating is on appeal from a March 2009 rating decision of the Augusta, Maine VARO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

This appeal arises from an initial rating assigned with the grant of service connection, and therefore the entire period is for consideration.  The Veteran's most recent VA examination in February 2008 noted he was receiving regular, ongoing private psychiatric treatment, and took medications (types and quantities unknown).  The Veteran's most recent treatment record associated with the record is dated in January 2008.  Therefore, there are potentially over five and a half years of outstanding treatment records, and the record does not reflect any attempt to secure them.  Records of treatment for a service-connected disability are clearly pertinent (and perhaps critical) evidence in a claim for increase.

Furthermore, while the passage of time alone is not a reason for seeking re-examination, given the apparent extent and duration of the Veteran's private treatment, a contemporaneous examination to ascertain the current severity of his service-connected PTSD is necessary.

As the TDIU claim is inextricably intertwined with the matter of the rating for PTSD (which appears to be the only service-connected disability affecting employment), consideration of the Veteran's TDIU claim must be deferred at this time.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for psychiatric disability since January 2008, and to provide any releases necessary for VA to secure records of any such private evaluations or treatment.  The RO should obtain complete records of all such evaluations and treatment from all sources identified.  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

2.  Thereafter, the RO should arrange for a psychiatric evaluation of the Veteran to determine the current severity of his service-connected PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on an examination and interview of the Veteran, and review of the record, the examiner should provide an opinion that responds to the following:

(a)  Please identify all symptoms and their associated functional impairment related to the Veteran's service-connected PTSD.  Specifically note the presence or absence of each symptom noted in the criteria for ratings above 50 percent under the General Rating Formula for Mental Disorders.


(b)  If the Veteran has any symptoms attributable solely to a coexisting psychiatric disability that may be clearly distinguished from those attributable to PTSD, the examiner should identify such symptoms and their associated impairment of function.

(c)  The examiner must discuss the impact of the Veteran's PTSD on his employability, 

The examiner must explain the rationale for all opinions, citing to factual data as deemed appropriate.

3.  The RO should then review the record and readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

